

116 HRES 1106 IH: Expressing support to designate the week of September 21 through September 27, 2020, Rail Safety Week in the United States, and to support the goals and ideals of Rail Safety Week to reduce rail-related accidents, fatalities, and injuries.
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1106IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2020Ms. Wilson of Florida submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONExpressing support to designate the week of September 21 through September 27, 2020, Rail Safety Week in the United States, and to support the goals and ideals of Rail Safety Week to reduce rail-related accidents, fatalities, and injuries.Whereas the first Rail Safety Week was held from September 24 through September 30, 2017, by the national education safety nonprofit Operation Lifesaver, the Department of Transportation, and other organizations;Whereas Rail Safety Week was launched to raise awareness about the need for increased education on how to be safe around highway-rail grade crossings and railroad tracks and to highlight efforts to further reduce collisions, injuries, and fatalities;Whereas the number of public crossings has decreased by 8 percent, while the number of gates has increased by 26 percent since 2005;Whereas over the course of 30 years, grade crossing fatalities have decreased by 57 percent;Whereas while grade crossing injuries are 11 percent higher, grade crossing fatalities are 21 percent higher, and grade crossing collisions are 15 percent higher, since 2009;Whereas preliminary Federal statistics show that more than 2,216 highway-grade crossing crashes occurred across the United States in 2019, resulting in 299 persons killed and another 822 injured;Whereas highway-grade crossing crashes are more severe than highway collisions and are more likely to result in death and injury;Whereas an estimated 94 percent of collisions and 87 percent of fatalities result from risky driving behavior each year;Whereas many collisions between trains and motor vehicles or pedestrians could have been prevented by increased education, engineering, and enforcement;Whereas Operation Lifesaver, the foremost public information and education program on rail safety, administers a public education program about grade-crossing safety and trespassing prevention;Whereas during Rail Safety Week, from September 21 through 27, and throughout the year, everyone is encouraged to take added caution as motorists or pedestrians approach tracks or trains;Whereas the United States, Canada, and Mexico will observe Rail Safety Week concurrently; andWhereas this important observance should lead to greater safety awareness and a reduction in highway-rail grade crossing crashes and pedestrian and railroad incidents: Now, therefore, be itThat the House of Representatives—(1)supports the designation of Rail Safety Week;(2)expresses strong support for the goals and ideals of Rail Safety Week and efforts to reduce rail-related accidents, fatalities, and injuries; and(3)encourages the people of the United States to participate in Rail Safety Week events and activities and to educate themselves and others on how to be safe around railroad tracks.